                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

CLUB CAR WASH OPERATING, LLC,

                 Plaintiff,                              8:20CV3156

    vs.
                                                           ORDER
ROCKET CARWASH, LLC, and           CITY
VENTURES, LLC,

                 Defendants.


    1)   The motion to withdraw filed by Richard P. Jeffries and Paul B.
    Donahue, as counsel of record for Defendants (Filing No. 24), is granted.
    Counsel shall provide Defendants with a copy of this order.

    2)     Richard P. Jeffries and Paul B. Donahue shall no longer receive
    electronic notice in this case.

    3)     A corporation cannot litigate its action in this forum without
    representation by licensed counsel. Knoefler v. United Bank of Bismarck, 20
    F.3d 347, 347-48 (8th Cir. 1994). On or before June 1, 2021, Defendants
    shall either obtain the services of counsel and have that attorney file an
    appearance in this case. The failure to do so may result in an entry of default
    and/or a default judgment against Defendants.


    Dated this 30th day of April, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
